Citation Nr: 0733356	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 05-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, injury of 
the left hip, Muscle Group (MG) XVIII, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO). 

In the veteran's July 2005 substantive appeal, the veteran 
appears to raise the issue of entitlement to service 
connection for multiple disabilities of muscles and nerves, 
in adjacent joints or scars, secondary to his service-
connected residuals, injury left hip, MG XVIII. This issue is 
not inextricably intertwined with the issue on appeal. See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the 
issue is referred to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

By rating decision of April 2004, VA proposed to sever the 
veteran's service connection for residuals, injury left hip, 
MG XVIII, status post total hip replacement, upon the finding 
that the left hip replacement was not caused by a service-
connected left hip injury. The veteran was given 60 days to 
submit any medical evidence of record that had not been 
reviewed to establish that a reduction was not in order. In a 
May 2004 letter, the veteran stated his understanding of the 
proposed severance of the left hip replacement, however 
argued that the severity of the disorder nonetheless 
warranted a 30 percent evaluation.  

By rating decision of August 2004, the final decision on the 
proposal to sever service connection was made and the 
evaluation of residuals, injury left hip, MG XVIII, status 
post total hip replacement rated 30 percent was changed to 
residuals, injury left hip, MG XVIII, rated 10 percent - 
i.e., that portion of the left hip disability not 
attributable to the left hip replacement was severed from 
consideration in the veteran's disorder. The veteran 
disagreed with the decision. He expressed disagreement not 
with the severance of the left hip replacement, but with the 
change in rating from 30 percent to 10 percent. Therefore, 
since there is no disagreement with the severance, the issue 
is recharacterized as entitlement to an increased rating for 
residuals, injury left hip, MG XVIII, currently evaluated as 
10 percent disabling. 

Under the Veterans Claims Assistance Act (VCAA), upon receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim. As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The veteran did not receive a VCAA letter, prior to the 
adjudication of his claim for an increased rating for a left 
hip disorder, indicating what was necessary to substantiate 
his claim. Since the claim is one for increased rating, the 
veteran should be provided a VCAA letter indicating what 
evidence is necessary for an increased rating. This should be 
done prior to final adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a claim for increased rating. 

2. Thereafter, readjudicate the claim of 
entitlement to an increased rating for 
residuals, injury left hip, MG XVIII. If the 
decision is adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the Case, 
which sets forth the applicable legal criteria 
pertinent to this appeal, and he should be given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





